                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION



       MEMPHIS A. PHILLIP RANDOLPH
            INSTITUTE, et al.,


                                  Plaintiffs,
                                                           Civil No. 3:20-cv-00374

                            v.


                   TRE HARGETT, et al.,


                                 Defendants.




       JOINT MOTION TO HOLD GREENE COUNTY ELECTION COMMISSION’S
                  SECOND MOTION TO QUASH IN ABEYANCE

           On April 8, Counsel for the non-party Greene County Election Commission (the

“Commission”) and Counsel for Plaintiffs held a meet-and-confer in which each party to this

motion agreed to work towards a resolution on the subpoena duces tecum received by the

Commission from the Plaintiffs on or about March 12. The Commission and Plaintiffs now appear

through counsel and jointly request the Court to hold in abeyance the Commission’s Motion to

Quash Plaintiffs’ subpoena pending further developments.

           If the Commission and Plaintiffs are able to resolve the objections raised by the

Commission in its Motion and satisfy the requests made through the subpoena duces tecum, the

Second Motion to Quash will be moot, and each party to the motion will notify the Court

980235.1   13626-001
                                                1
    Case 3:20-cv-00374 Document 133 Filed 04/12/21 Page 1 of 3 PageID #: 3115
accordingly. If the Commission and Plaintiffs are unable to resolve the objections, the parties will

jointly notify the Court, the Commission will renew its Second Motion to Quash, and Plaintiffs

shall request, with no objection by the Commission, two weeks from the date of renewal to file

their response in opposition.

April 12, 2021

By: /s/ William L. Harbison                                  By: /s/ Benjamin K. Lauderback

William L. Harbison                                          Benjamin K. Lauderback
SHERRARD, ROE, VOIGT & HARBISON                              BPR No. 020855
150 3rd Ave. South, Ste. 1100                                WATSON, ROACH, BATSON, &
Nashville, TN 37201                                          LAUDERBACK, P.L.C.
(615) 742-4200                                               1500 Riverview Tower
bharbison@srvhlaw.com                                        900 South Gay Street
                                                             P.O. Box 131
                                                             Knoxville, Tennessee
Ezra D. Rosenberg                                            37901-0131
Pooja Chaudhuri
LAWYERS’ COMMITTEE FOR CIVIL
RIGHTS UNDER LAW
1500 K Street NW, Ste. 900
Washington, DC 20005
(202) 662-8600
erosenberg@lawyerscommittee.org
pchaudhuri@lawyerscommittee.org


Danielle Lang
Jonathan Diaz
Molly Danahy
Caleb Jackson
CAMPAIGN LEGAL CENTER
1101 14th St. NW, Ste. 400
Washington, DC 20005
(202) 736-2200
dlang@campaignlegalcenter.org
jdiaz@campaignlegalcenter.org
mdanahy@campaignlegalcenter.org
cjackson@campaignlegalcenter.org



980235.1   13626-001
                                                 2
    Case 3:20-cv-00374 Document 133 Filed 04/12/21 Page 2 of 3 PageID #: 3116
                                   CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing Joint Motion to Hold Greene County Election
Commission’s Second Motion to Quash in Abeyance was filed electronically. Notice of this filing
will be sent by operation of the Court’s electronic filing system to all parties indicated on the
electronic filing receipt. All other parties will be served by regular U.S. mail. Parties may access
this filing through the Court’s electronic filing system.

Janet M. Kleinfelter                             John L. Ryder
Andrew B. Campbell                               Harris, Shelton, Hanover & Walsh, PLLC
Alexander S. Rieger                              One Commerce Square
Matthew D. Cloutier                              Suite 2700
Tennessee Attorney General’s Office              Memphis, Tennessee 38103-2555
P.O. Box 20207
Nashville, Tennessee 37202


           Dated this 12th day of April, 2021.

                                                 By: /s/ William L. Harbison
                                                    WILLIAM L. HARBISON




980235.1   13626-001
                                                   3
    Case 3:20-cv-00374 Document 133 Filed 04/12/21 Page 3 of 3 PageID #: 3117
